DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.A request for continued examination (RCE) under 37 CFR 1.114 was filed in this application on 6/16/2022 after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. The request, however, lacks the fee required by 37 CFR 1.17(e) and/or the submission required by 37 CFR 1.114. Accordingly, the RCE is improper and any time period running was not tolled by the filing of the improper request.
Claim Rejections - 35 USC § 102
2.In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3. Claims 1-10, 12-13, 15-19, 28-29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Inha et al. (Pub. No. US2015/0269102)
As per claim 1, Inha discloses a signal controller (fig.1, i.e., 112) for controlling transfer of signal between a host device (fig.1, i.e., 105) and a peripheral device (fig.1, i.e., 110) via a USB Type-C connector (fig.1, i.e., 107) of the host device, the signal controller comprising:
	a path controller (fig.1, i.e., 112) for establishing signal paths between circuitry of the host device (fig.1, i.e., 105) and contacts of said USB Type-C connector (fig.1, i.e., 107), wherein the path controller is operable in at least first and second modes, wherein: (paragraph 22, i.e., configured in a docking mode or signal mode)
	in the first mode the path controller establishes separate signal paths to each of at least first, second, third and fourth contacts of the USB Type-C connector, wherein a plurality of said signal paths are for transfer of analogue audio signal; and (paragraph 22, i.e., The special docking mode 112 allow for pin(s) (and/or functions of the pin(s)) at connectors 107 and/or 118 to be defined, configured, and/or re-configured by a manufacturer or user. A power bus (VBUS) for providing power, a data out pin (labeled RFU 1), a clock (labeled D+), a strobe (labeled D-), a data in pin (labeled RFU 2), and control pins CC1 and CC2 where accessory 110 may signal modes and configured to 
have different lengths by simply coupling additional accessories, which triggers for example detecting the shift registers, reading accessory type, setting configuration parameters and then reconfiguring the loop to receive audio data and commands as further cited in paragraph 53)
	 in the second mode the path controller establishes a pair of signal paths to only a subset of said first to fourth contacts of the USB Type-C connector, wherein the pair of signal paths are for transfer of    differential digital signal. (paragraph 50, i.e., two differential pairs of a USB Type-C interface may be used as separate signals to produce a relatively low audio transfer clock and data for an accessory, such as a headset. Two differential pairs in special (docking mode) may be used, so that one pair provides a relatively low audio transfer clock and the other pair carries the audio data.)
	wherein the path controller is operable in the first mode to enable or disable one or more audio components of a host device to establish said separate signal paths. (paragraphs 33-35, accessory 110 detect the power is present, enter a default mode in response to the special docking mode 112, the control pins 192G-H used to signal to host 105 the special docking mode 112. The accessory device 125 r USB Type-C connector to enable other extension devices to couple to connector 127B via docking pins of the accessory allow a plurality of signal paths that are the analogue audio signals.)
	
As per claim 2, Inha discloses wherein the USB Type-C connector comprises first and second rows of contacts and said first and second contacts are the central two contacts of the first row and said third and fourth contacts are the central two contacts of the second row. (fig. 1 and 2, USB Type-C connector 107 and 118)

As per claim 3, Inha discloses wherein, in the first mode the path controller additionally establishes a separate analogue signal path to one of at least a fifth or sixth contact of the USB Type-C controller. (paragraph 22, i.e., The special docking mode 112 may allow for pin(s) (and/or functions of the pin(s)) at connectors 107 and/or 118 to be defined, configured, and/or re-configured by a manufacturer or user. A power bus (VBUS) for providing power, a data out pin (labeled RFU 1), a clock (labeled D+), a strobe (labeled D-), a data in pin (labeled RFU 2), and control pins CC1 and CC2 where accessory 110 may signal modes)

As per claim 4, Inha discloses wherein, when entering the first mode, the data controller is configured to determine a connection configuration for the peripheral device, wherein the connection configuration indicates whether each of the first to fourth contacts of the USB Type-C connector is connected to a microphone or a loudspeaker of the peripheral device, and wherein the path controller establishes the signal paths in the first mode based on the determined connection configuration. (paragraph 22, i.e., The special docking mode 112 may allow for pin(s) (and/or functions of the pin(s)) at connectors 107 and/or 118 to be defined, configured, and/or re-configured by a manufacturer or user. A power bus   (VBUS) for providing power, a data out pin  (labeled RFU 1), a clock   (labeled D+), a strobe  (labeled D-), a data in pin  (labeled RFU 2), and control pins CC1 and CC2 where accessory 110 may signal modes)

As per claim 5, Inha discloses a data controller further comprising a discovery module configured to monitor the electrical properties of at least one contact of the USB Type-C connector to determine a type of connection for that contact. (paragraph 58, i.e., Processor 20 may be configured to control the functioning of the transmitter and receiver by effecting control signaling via electrical leads to the transmitter and receiver. And at paragraph 47-48, i.e., The accessory 410 may also include input circuitry 430 to provide sensor inputs, identity codes (which identify the accessory itself or accessory type), and the like. The description of the accessory type and other parameters may be accessed and provided to for example host 105 via the loop.)

As per claim 6, Inha discloses wherein the discovery module is configured, when entering the first mode, to monitor the electrical properties of at least one of said first to fourth contacts of the USB Type-C connector to determine whether the respective contact is connected to a microphone or a loudspeaker of the peripheral device.  (paragraph 62, i.e., The processor 20 may also include user interface circuitry configured to control at least some functions of one or more elements of the user interface, such as the speaker 24, the ringer 22, the microphone 26, the display 28, and/or the like.)

As per claim 7, Inha discloses wherein the discovery module is configured to determine which of at least two predetermined additional contacts of the USB Type-C connector is a ground contact connected to a ground return for the peripheral device and the path controller is further operable to establish a ground path to said determined ground contact. (fig.2A, i.e., extension switch on or off, a device configuration mode may be implemented accordantly as cited in paragraph 38)

As per claim 8, Inha discloses wherein the data controller is configured to determine the connection configuration based on the type of connection determined for at least one contact of the USB Type-C connector and a plurality of predetermined possible connection configurations. (paragraph 47, i.e., certain register positions may have predetermined functions, such as registers 182A for speaker 
left, register 182B for speaker right, and so forth.)

As per claim 9, Inha discloses wherein the data controller comprises a switch array connected to the USB Type-C controller, wherein the path controller controls the switch array to provide at least some of said signal paths in the first mode. (paragraph 52, i.e., FIG. 4 at the two control bits, switch enable 186B and serial memory enable 186A, the locations of these control bits may be predetermined for a given total loop length K.)

As per claim 10,  Inha discloses wherein said switch array comprises a first set of switches, the first set of switches being operable, in the first mode: in a first switch state to connect the first and second contacts to first and second signal paths respectively and to connect the third and fourth contacts to third and fourth signal paths respectively; and in a second switch state to connect the first and second contacts to the third and fourth signal paths respectively and to connect the third and fourth contacts to the first and second signal paths respectively.  (paragraph 22, i.e., The special docking mode 112 may allow for pin(s) (and/or functions of the pin(s)) at connectors 107 and/or 118 to be defined, configured, and/or re-configured by a manufacturer or user. A power bus  (VBUS) for providing power, a data out pin (labeled RFU 1), a clock   (labeled D+), a strobe  (labeled D-), a data in pin  (labeled RFU 2), and control pins CC1 and CC2 where accessory 110 may signal modes)

As per claim 12, Inha discloses wherein at least one of said signal paths in the first mode is a loudspeaker signal path for transfer of analogue audio signals from an amplifier of the host device to drive a loudspeaker of the peripheral device. (paragraph 47, i.e., certain register positions may have predetermined functions, such as registers 182A for speaker left, register 182B for speaker right, and so forth.  Referring to FIG. 4 at 119 and 498 for example, the serial memory 498 may be physically inside the accessory but logically treated as if it were an external accessory coupled to interface 119.)

As per claim 13, Inha discloses wherein at least one of said signal paths in the first mode is a microphone signal path for transfer of audio signals received from a microphone of the peripheral device to audio processing circuitry in the host device. (paragraph 54, i.e., he first shift register(s) 182A-B may support a microphone and keys (display) module with data memory option connected to the host 105 or a device.)

As per claim 15, Inha discloses wherein the path controller is further operable in a third mode to establish just two analogue signal paths to said first to fourth contact for transfer of left and right analogue stereo audio data to loudspeakers of a peripheral device. (paragraph 47-48, i.e., certain register positions may have predetermined functions, such as registers 182A for speaker left, register 182B for speaker right, and so forth.  Referring to FIG. 4 at 119 and 498 for example, the serial memory 498 may be physically inside the accessory but logically treated as if it were an external accessory coupled to interface 119.)

As per claim 16, Inha discloses an electronic device comprising: a USB Type-C connector (fig.1, i.e., 107); and a signal controller (fig.1, i.e., 112). 

As per claim 17, Inha discloses an electronic device further comprising an audio codec wherein the path controller is configured, in the first mode, to establish said signals paths between the USB Type-C connector and the audio codec.  (paragraph 47, i.e., The accessory 410 may also include input circuitry 430 to provide sensor inputs, identity codes (which identify the accessory itself or accessory type), and the like.)

As per claim 18, Inha discloses an electronic device further comprising a USB controller wherein the path controller is configured, in the second mode, to establish said signals paths between the USB Type-C connector and the USB controller.  (paragraph 50, i.e., two differential pairs of a USB Type-C interface may be used as separate signals to produce a relatively low audio transfer clock and data for an accessory, such as a headset. Two differential pairs in special (docking mode) may be used, so that one pair provides a relatively low audio transfer clock and the other pair carries the audio data.)

As per claim 19, Inha discloses wherein the electronic device is at least one of: a portable device; a battery powered device; a communications device; a computing device; a mobile telephone; a laptop, notebook or tablet computer; a personal media player; a gaming device; and a wearable device.  (paragraph 21, i.e., a smartphone, an audio device, a video device, and/or any other device.)

As per claim 28, Inha discloses a signal controller (fig.1, i.e., 112) for controlling transfer of signals between a host device (fig.1, i.e., 105) and a peripheral device (fig.1, i.e., 110) via a USB Type-C connector (fig.1, i.e., 107) of the host device, the signal controller comprising:
	a path controller (fig.1, i.e., 112) for establishing signal paths between circuitry of the host device and contacts of said USB Type-C connector (fig.1, i.e., 105) , wherein the path controller is operable in at least first and second modes, wherein: in the first mode the path controller establishes separate signal paths to each of at least first, second, third and fourth contacts of the USB Type-C connector, wherein a plurality of said signal paths are for transfer of analogue audio signal; (paragraph 22, i.e., The special docking mode 112 may allow for pin(s) (and/or functions of the pin(s)) at connectors 107 and/or 118 to be defined, configured, and/or re-configured by a manufacturer or user. A power bus (VBUS) for providing power, a data out pin (labeled RFU 1), a clock (labeled D+), a strobe (labeled D-), a data in pin (labeled RFU 2), and control pins CC1 and CC2 where accessory 110 may signal modes. configured to have different lengths by simply coupling additional accessories, which triggers for example detecting the shift registers, reading accessory type, setting configuration parameters and then reconfiguring the loop to receive audio data and commands as further cited in paragraph 53)and
	 in the second mode the path controller establishes a pair of signal paths to only a subset of said first to fourth contacts of the USB Type-C connector, wherein the pair of signal paths are for transfer of differential digital signals, (paragraph 50, i.e., two differential pairs of a USB Type-C interface may be used as separate signals to produce a relatively low audio transfer clock and data for an accessory, such as a headset. Two differential pairs in special (docking mode) may be used, so that one pair provides a relatively low audio transfer clock and the other pair carries the audio data.)
wherein at least one of said separate signal paths in the first mode is a digital microphone signal path for transfer of digital audio signals received from at least one digital microphone of the peripheral device to audio processing circuitry in the host device. (paragraphs 33-35, The accessory device USB Type-C connector to enable other extension devices to couple to connector 127B via docking pins of the accessory allow a plurality of signal paths that are the analogue audio signals.)

As per claim 29, Inha discloses a signal controller for controlling transfer of signals between a host device (fig.1, i.e., 105) and a peripheral device (fig.1, i.e., 110) via a USB Type-C connector (fig.1, i.e., 107) of the host device, the signal controller comprising:
a path controller (fig.1, i.e., 112) for establishing signal paths between circuitry of the host device and contacts of said USB Type-C connector, wherein the path controller is operable in at least first and second modes, wherein: (paragraph 22, i.e., configured in a docking mode or signal mode)
in the first mode the path controller establishes separate signal paths to each of at least first, second, third and fourth contacts of the USB Type-C connector, wherein a plurality of said signal paths are for transfer of analogue audio signal; and (paragraph 22, i.e., The special docking mode 112 may allow for pin(s) (and/or functions of the pin(s)) at connectors 107 and/or 118 to be defined, configured, and/or re-configured by a manufacturer or user. A power bus (VBUS) for providing power, a data out pin (labeled RFU 1), a clock (labeled D+), a strobe (labeled D-), a data in pin (labeled RFU 2), and control pins CC1 and CC2 where accessory 110 may signal modes. configured to 
have different lengths by simply coupling additional accessories, which triggers for example detecting the shift registers, reading accessory type, setting configuration parameters and then reconfiguring the loop to receive audio data and commands as further cited in paragraph 53)
in the second mode the path controller establishes a pair of signal paths to only a subset of said first to fourth contacts of the USB Type-C connector, wherein the pair of signal paths are for transfer of differential digital signals; (paragraph 50, i.e., two differential pairs of a USB Type-C interface may be used as separate signals to produce a relatively low audio transfer clock and data for an accessory, such as a headset. Two differential pairs in special (docking mode) may be used, so that one pair provides a relatively low audio transfer clock and the other pair carries the audio data.)
wherein, when entering the first mode, the data controller is configured to determine a connection configuration for the peripheral device, wherein the connection configuration indicates whether each of the first to fourth contacts of the USB Type-C connector is connected to a microphone or a loudspeaker of the peripheral device, (paragraph 54, i.e., he first shift register(s) 182A-B may support a microphone and keys (display) module with data memory option connected to the host 105 or a device)
and wherein the path controller establishes the signal paths in the first mode based on the determined connection configuration, further comprising a discovery module configured to monitor the electrical properties of at least one contact of the USB Type-C connector to determine a type of connection for that contact, (paragraphs 47-48, The accessory 410 may also include input circuitry 430 to provide sensor inputs, identity codes (which identify the accessory itself or accessory type),) wherein the discovery module is configured to determine which of at least two predetermined additional contacts of the USB Type-C connector is a ground contact connected to a ground return for the peripheral device (fig.2A, i.e., extension switch on or off, a device configuration mode may be implemented accordantly as cited in paragraph 38) and the path controller is further operable to establish a ground path to said determined ground contact. (paragraphs 33-35, accessory detect the power is present, enter a default mode in response to the special docking mode 112, the control pins 192G-H used to signal to host 105 the special docking mode 112. The accessory device USB Type-C connector to enable other extension devices to couple to connector 127B via docking pins of the accessory allow a plurality of signal paths that are the analogue audio signals.)

Claim Rejections - 35 USC § 103
4.In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inha et al. (Pub. No. US2015/0269102) in view of Sizelove et al. (Pub. No. 2014/0322930) 
As per claim 14, Inha  discloses all the limitations as the above but does not explicitly disclose wherein at least one microphone signal path is an analogue signal path for transfer of analogue audio signals received from a microphone of the peripheral device, a digital signal path for transfer of digital audio signals received from at least one digital microphone of the peripheral device, or a signal path for audio signals received from a noise cancellation microphone and said audio processing circuitry comprises noise cancellation circuitry. However, Sizelove discloses this. (paragraph 84, i.e., powered peripheral audio presentation devices 624, such as noise canceling headphones, can receive the operating power via the break-away communication connector system)
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate Sizelove’s teaching into Inha system so as to provide the noise cancellation  so that the communication connector system   advantageously facilitates replacement of broken communication jacks, while readily separating from the integrated audio/video presentation system   to ensure   safety should an emergency arise and enhance the system performance.

Response to Amendment

6.	Applicant's amendment filed on 6/16/2022 have been fully considered but does not place the application in condition for allowance.
	a.Applicant argues that the prior arts do not teach wherein the path controller is operable in the first mode to enable or disable one or more audio components of a host device to establish said separate signal paths. Examiner respectfully disagrees, as Inha notes at (paragraphs 33-35, accessory 110 detect the power is present, enter a default mode in response to the special docking mode 112, the control pins 192G-H used to signal to host 105 the special docking mode 112. The accessory device 125 r USB Type-C connector to enable other extension devices to couple to connector 127B via docking pins of the accessory allow a plurality of signal paths that are the analogue audio signals.) This is equivalent as Applicant’s recites claims. Thus, the prior art teaches the invention as claimed and the amended claims do not distinguish over the prior art as applied.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T HUYNH whose telephone number is (571)272-3635 or via e-mail addressed to [kim.huynh3@uspto.gov].  The examiner can normally be reached on M-F 7.00AM- 4:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsai Henry can be reached at (571)272-4176 or via e-mail addressed to [Henry.Tsai@USPTO.GOV].
The fax phone numbers for the organization where this application or proceeding is assigned are (571)273-8300 for regular communications and After Final communications. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K. T. H./
Examiner, Art Unit 2184


/HENRY TSAI/  Supervisory Patent Examiner, Art Unit 2184